Case 1:19-cv-00116-LEK-WRP Document 270-1 Filed 07/06/21 Page 1 of 10           PageID #:
                                    4047



                    IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF HAWAIʻI
                                             CIVIL NO. 19-00116 LEK-WRP
  SARAH VARGAS,
                                             [CIVIL RIGHTS ACTION]
              Plaintiff,
              vs.                            MEMORANDUM IN SUPPORT OF
                                             MOTION
  CITY AND COUNTY OF
  HONOLULU, DAVID OH, and
  THAYNE COSTA,                              Judge: Hon. Leslie E. Kobayashi
                                             Trial Date: August 3, 2021
              Defendants.

                    MEMORANDUM IN SUPPORT OF MOTION

  I.    INTRODUCTION

        Relevant portions of the Office of the City Auditor’s Audit of the Honolulu

  Police Department’s Policies, Procedures, and Controls (the “HPD Audit,” and

  attached hereto as Exhibit A) can be used (1) for impeachment purposes and (2) as

  substantive evidence at trial to show that Defendant THAYNE COSTA (“Costa”)

  should not have left Plaintiff Sarah Vargas (“Vargas”) alone with Defendant

  DAVID OH (“Oh”).

        Portions of the HPD Audit are admissible into evidence for impeachment

  purposes. For example, Costa may testify at trial, as he did during his deposition,

  that a “a female is safe with any police officer.” Deposition of Thayne Costa at 70-

  72 (Sep. 17, 2020) (attached hereto as Exhibit B). Similarly, Defendants’ expert,

  John G. Peters, Jr. (“Peters”), claims that Costa “had no way of knowing Officer
Case 1:19-cv-00116-LEK-WRP Document 270-1 Filed 07/06/21 Page 2 of 10           PageID #:
                                    4048



  Oh is going to have sexual intercourse with Ms. Vargas.” Expert Opinion Report:

  John G. Peters, Jr., Ph.D, CTC, CLS, at 13 (June 17, 2020) (“Peters Report,”

  attached hereto as Exhibit C). The HPD Audit belies such conclusions when it

  finds that between 2015 through 2019 domestic violence and sex assault were

  among the crimes most often alleged in complaints and recommended for

  discharge. HPD Audit at p. 21. Additionally, portions of the HPD Audit should be

  allowed as substantive evidence as well, because the audit is relevant to Costa’s

  breach of duty to Plaintiff and qualifies as an opposing party statement, public

  record, and self-authenticating document by the Defendant City and County of

  Honolulu (the “City”). See FRE Rules 801(d)(2), 803(8), and 902(5).

  II.   FACTUAL BACKGROUND

        On March 14, 2017, Honolulu Police Department (“HPD”) officer Oh

  sexually assaulted Plaintiff Sarah Vargas (“Vargas”) in her home.1 Officers Oh and

  Costa were in Vargas’ home as uniformed, on-duty HPD officers in order to

  investigate a 911 call alleging Vargas had assaulted her friend Jessica Reyes and

  her daughter. MSJ Order at 4-5, 49.


  1
   While Defendants maintain that Plaintiff was not assaulted, because Plaintiffs’
  sexual acts with Oh that night were consensual, Plaintiff maintains that she did not
  consent and could have consented as she was intoxicated, in investigatory custody,
  and under the threat of arrest. Order Denying Defendant Thayne Costa’s Motion
  for Summary Judgment and Granting in Part Defendant’s City and County of
  Honolulu’s Motion for Summary Judgment at 8, Dkt. 170 (June 30, 2020) (“MSJ
  Order”).


                                            2
Case 1:19-cv-00116-LEK-WRP Document 270-1 Filed 07/06/21 Page 3 of 10                 PageID #:
                                    4049



           On the night in question, Plaintiff was “intoxicated, agitated, and wearing

  little clothing.” Id. at 18. Plaintiff also maintains she was also in investigatory

  custody by HPD and could have been arrested at any time. Defendant Costa left

  Vargas alone with officer Oh, who took Plaintiff to her bedroom, where he

  sexually assaulted her. There is also evidence that Oh and Costa did not follow

  standard police procedure by leaving Plaintiff alone with Oh. Id. at 19-20.

           In this first trial, Plaintiff seeks damages against Defendant Costa for

  negligence and negligent infliction of emotion distress and against Defendant City

  under respondeat superior. Two main issues for trial are whether Defendant Costa

  was negligent for leaving Plaintiff in an obviously vulnerable position alone with

  Oh and whether Costa’s actions were within the scope of his employment with the

  City.

           In his deposition, Costa claimed in that the policy against male officers

  transporting a female arrestee (HPD Policy 7.02 IV.B.) was there to protect the

  officer, because “a female is safe with any police officer.” See Exhibit B,

  Transcript of Deposition of Thayne Costa at 70-72. Similarly, in his expert report,

  Peters claims, without any citations or data, that Costa “had no way of knowing

  Officer Oh is going to have sexual intercourse with Ms. Vargas.” Peters Report at

  13. xx




                                               3
Case 1:19-cv-00116-LEK-WRP Document 270-1 Filed 07/06/21 Page 4 of 10             PageID #:
                                    4050



        In December 2020, the Office of the City Auditor published the HPD Audit.

  The portions of the HPD Audit that Plaintiff seek to use during the first trial are:

               In our review, we noted many situations where officers
               were being reviewed for not properly reporting or
               intervening to prevent misconduct actions.

               While it initiates this training program, the department
               already has significant information from its complaint
               resolution and discipline process to already develop
               responsive preventive training. For example, in the past
               five years, at least 27 percent of the officers
               recommended for suspension or discharge discipline
               annually had complaints alleging criminal conduct.
               Domestic violence, sex assault and driving under the
               influence were the crimes most often alleged in
               complaints and recommended for discharge, while
               assault and harassment were the most often alleged in
               complaints and recommended for suspension.

  HPD Audit at 61-62.

               Between 2015-2019, the types of offenses alleged
               resulting in a recommendation for discharge included
               driving under the influence (DUI/OVUII), domestic
               violence, sex assault, theft, assault, federal charges,
               harassment, and multiple charges arising from a violent
               incident. The top crimes alleged annually for officers
               receiving discharge discipline over the last five years has
               been DUI twice most recently, domestic violence twice,
               and sex assault once. These three crime categories have
               been the top three crimes involved for officers receiving
               discipline discharge recommendations in three of the past
               five years.

  HPD Audit at 31.




                                            4
Case 1:19-cv-00116-LEK-WRP Document 270-1 Filed 07/06/21 Page 5 of 10               PageID #:
                                    4051



  III.   LEGAL STANDARD

         In both civil and criminal trials, “[a] motion in limine is a procedural

  mechanism to limit in advance testimony or evidence in a particular area.” United

  States v. Heller, 551 F.3d 1108, 1111 (9th Cir. 2009). Motions in limine may also

  be used to allow a party to use or admit evidence at trial. See, e.g., Ohler v. United

  States, 529 U.S. 753, 754 (2000) (affirming motion in limine seeking to admit prior

  felony convictions at trial). “Although the Federal Rules of Evidence do not

  explicitly authorize in limine rulings, the practice has developed pursuant to the

  district court’s inherent authority to manage the course of trials.” Luce v. United

  States, 469 U.S. 38, 41 n. 4 (1984); see also City of Pomona v. SQM N. Am. Corp.,

  866 F.3d 1060, 1070 (9th Cir. 2017) (explaining motions in limine “are useful tools

  to resolve issues which would otherwise clutter up the trial” (citations omitted)).

  IV.    DISCUSSION

         A.     The HPD Audit May Be Used for Impeachment Purposes.

         The HPD Audit may be used to impeach witnesses who maintain the

  Plaintiff’s sex assault was not foreseeable, such as Defendants’ expert Peters, or

  that “a female is safe with any police officer,” as Costa stated during his

  deposition.

         Specifically, the HPD Audit shows that sex assault and domestic violence

  were among the “crimes most often alleged in complaints and recommended for




                                             5
Case 1:19-cv-00116-LEK-WRP Document 270-1 Filed 07/06/21 Page 6 of 10                  PageID #:
                                    4052



  discharge.” HPD Audit at 61-62. In fact, either domestic violence or sex assault

  was the top crime alleged annually for officers receiving discharge discipline for

  three of the past five years and were among the top three crimes involved for

  officers receiving discipline discharge recommendations in three of the past five

  years. Id. at 31. Thus, anyone, who is generally aware of these statistics as Peters

  and Costa should be, yet maintains that Plaintiff’s sexual assault was not

  foreseeable or that “a female is safe with any police officer,” is not credible. Under

  such circumstances, Plaintiff should be able to use the audit for impeachment

  purposes. See Mighty Enterprises, Inc. v. She Hong Indus. Co., 745 F. App'x 706,

  709 (9th Cir. 2018) (“An expert can use assumptions, inferences, and comparisons.

  Such assumptions are admissible; their reliability is impeachable.”); Cooper v.

  Firestone Tire & Rubber Co., 945 F.2d 1103, 1105 (9th Cir. 1991) (“When an

  expert testifies that a product is generally safe, as appellants' experts did, the

  witness's credibility can be undermined by showing the witness had knowledge of

  prior accidents caused by the product.”).

        B.     The HPD Audit Should Be Admitted as Substantive Evidence that
               Costa Should Not Have Left Plaintiff Alone with Oh.

        The HPD Audit should be admitted as substantive evidence that the Oh’s sex

  assault on Plaintiff was foreseeable2 and that Costa breached his duty to Plaintiff


  2
   For purposes of foreseeability, the question is not whether Costa personally knew
  of the risk of sexual assault by Oh, but whether such risk was reasonably


                                              6
Case 1:19-cv-00116-LEK-WRP Document 270-1 Filed 07/06/21 Page 7 of 10           PageID #:
                                    4053



  when he left her, agitated, scantly-dressed, intoxicated, and alone with Oh. See

  MSJ Order at 16 (holding that “as a matter of law, Costa owed a duty to Plaintiff to

  not engage in any affirmative acts that would worsen her situation.”).

        HPD Audit is an opposing party statement, public record, and self-

  authenticating document by the City that may be introduced into substantive

  evidence under FRE Rules 801, 803, and 902.

        Under FRE Rule 902(5), “official publications” are self-authenticating and

  defined to include “[a] book, pamphlet, or other publication purporting to be issued

  by a public authority.” Here, the HPD Audit was issued by the Office of the City

  Auditor, which is created and officially tasked by the City charter with conducting

  “[p]erformance audits of the funds, programs, and operations of any agency or

  operation of the city as requested by the council by resolution.” Revised Charter of

  the City and County of Honolulu (“City Charter”) § 3-502; see also City Charter

  §§ 3-501 (creating the Office of the City Auditor); 3-114 (giving the City council



  foreseeable under any rational view of the evidence. O'Grady v. State, 140 Haw.
  36, 51, 398 P.3d 625, 640 (Haw. 2017), as amended (June 22, 2017) (“[A]ssuming
  that the defendant's conduct breached a duty of care to the plaintiff and that this
  conduct was a substantial factor in causing the plaintiff's injuries, the remaining
  issue is whether a defendant should be relieved of liability because a subsequent
  act or occurrence was not reasonably foreseeable under any rational view of the
  evidence.); Dolan v. Hilo Med. Ctr., 127 Haw. 325, 342, 278 P.3d 382, 399 (Haw.
  Ct. App. 2012), as corrected (Apr. 2, 2012) (“A subsequent cause of injury,
  including the negligence of a third party, is not a superseding cause if it is
  reasonably foreseeable.”).


                                           7
Case 1:19-cv-00116-LEK-WRP Document 270-1 Filed 07/06/21 Page 8 of 10               PageID #:
                                    4054



  the power to direct the auditor to conduct audits). Thus, the HPD Audit is a self-

  authenticating official publication by the Office of the City Auditor, a public

  authority.

        The HPD Audit is also not hearsay, because it is an opposing party statement

  under FRE Rule 801(d)(2). Specifically, the relevant statements in the HPD Audit

  were (1) ones which the City, through the Office of the City Auditor, “manifested

  that it adopted or believed to be true, ” (2) “made by a person whom [the City]

  authorized to make a statement on the subject,” namely the Acting City Auditor

  Troy Shimasaki, and (3) “made by the [City’s] agent or employee [Mr. Shimasaki,]

  on a matter within the scope of that relationship and while it existed.” FRE Rule

  801(d)(2)(B)-(D); see City Charter §§ 3-114, 3-501, 3-502; City Council

  Resolution 19-255 (authorizing audit of HPD, attached to HPD Audit at 71); see

  also Rengo v. Cobane, No. C12-298 TSZ, 2013 WL 3294300, at *1 n.1 (W.D.

  Wash. June 28, 2013) (rejecting contention from Seattle police officers that audit

  of Seattle Police Department's In–Car Video Program by Seattle City Auditor was

  hearsay under FRE Rule 801(d)(2)); see also MBIA Ins. Corp. v. Patriarch

  Partners VIII, LLC, No., 2012 WL 2568972, at *4 (S.D.N.Y. July 3, 2012)

  (“[A]uditors have been held to be agents of a party for purposes of Rule

  801(d)(2)(D) and, therefore, statements by auditors are deemed non-hearsay

  statements of a party opponent.”); U.S. ex rel. Jordan v. Northrop Grumman Corp.,




                                            8
Case 1:19-cv-00116-LEK-WRP Document 270-1 Filed 07/06/21 Page 9 of 10              PageID #:
                                    4055



  No. CV 95-2985ABCEX, 2002 WL 34251040, at *11 n.16 (C.D. Cal. Aug. 5,

  2002) (admitting internal audit report under FRE Rule 801(d)(2)). Thus, the HPD

  Audit qualifies as a non-hearsay statement by an opposing party.

        Finally, even if the City Auditor’s statements in the HPD Audit were

  hearsay, they qualify for the public records exception to hearsay under FRE Rule

  803(8).3 Specifically, the HPD Audit sets out both “a matter observed while under

  a legal duty to report” by the City Auditor and “in a civil case . . . factual findings

  from a legally authorized investigation.” FRE Rule 803(8)(A)(ii)&(iii); see City

  Charter §§ 3-114, 3-501, 3-502; City Council Resolution 19-255 (authorizing

  investigation); see also United States v. De La Cruz, 469 F.3d 1064, 1069 (7th Cir.

  2006) (discussing district court’s admission under FRE Rule 803(8) of state audit

  report of municipal finances); Barraza v. Hous. Auth. of City of Seattle, No. C05-

  1184P, 2006 WL 1663702, at *5 (W.D. Wash. June 15, 2006) (admitting U.S.

  Department of Housing and Urban Development audit of Seattle Housing

  Authority, because “investigatory reports that state opinions or conclusions based

  on a factual investigation are admissible under FRE 803(8).”). Additionally, the

  City did not object to the HPD Audit’s conclusions and there is no reason to

  believe such conclusions are unreliable. FRE Rule 803(8)(B); Audit Report at 65-



  3
    The HPD Audit also qualifies for other hearsay exceptions, including without
  limitation, under FRE Rule 803(6)(Records of a Regularly Conducted Activity).


                                             9
Case 1:19-cv-00116-LEK-WRP Document 270-1 Filed 07/06/21 Page 10 of 10             PageID
                                  #: 4056



  69 (Letter from Chief Ballard approved by City’s Managing Director); Ruiz v.

  Fernandez, 949 F.Supp.2d 1055, 1063 (E.D . Wash. 2013) (U.S. Department of

  Labor report was determined to be “trustworthy” and fell “within the hearsay

  exception set forth in [FRE 803(8) ]”). Therefore, even if they are hearsay, the City

  Auditor’s statements qualify under the public records exception to hearsay.

  V.    CONCLUSION

        Based on the foregoing, Plaintiff respectfully requests that this Court allow

  Plaintiff to use the HPD Audit (1) for impeachment purposes and (2) as substantive

  evidence that the Oh’s sex assault on Plaintiff was foreseeable and that Costa

  breached his duty to Plaintiff when he left her, agitated, scantly-dressed,

  intoxicated, and alone with Oh.

  DATED: Honolulu, Hawaii July 6, 2021.

                                          /s/ Mateo Caballero
                                          MATEO CABALLERO
                                          BRIAN K. MACKINTOSH
                                          DANIEL G. HEMPEY
                                          Attorneys for Plaintiff
                                          SARAH VARGAS




                                           10
